Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/25/20.  As directed by the amendment: claims 1-5, 7-13, and 17-20 have been amended, no claims have been cancelled, and claims 21-61 have been added.  As such, claims 1-5, 7-15, and 17-61 are pending in the instant application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “at fluid discharging outlet port” (claim 1 for example), “nosepiece puncturing member” (claim 26 for example), “safety latch” (see claim 33 for example).

Claim Objections
Claims 13, 14 objected to because of the following informalities:  
Regarding claim 13, the language “selecting aid at least one …” (line 20) is objected to for a typographical error; Examiner suggests amending to read –selecting said at least one …--.  
Regarding claim 14, the claim is objected to because it does not end with a period punctuation mark.  See MPEP 608.01(m).
Regarding claim 34, the language “said at least one port” (line 1) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –said at least one fluid discharging outlet port--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the language “wherein removal of said at least one nosepiece cover results in piercing said at least one open-ended nosepiece” (line 1-2) lacks written description in the disclosure.  The embodiment being currently claimed is shown in Figs. 10-12 and 14 and the nosepiece cover is element 20 and the written description does not provide adequate support for how removal of this cover pierces the nosepiece.

Regarding claim 26, the newly added claim includes a nosepiece puncturing member which pierces the nosepiece to provide the fluid discharging outlet; however, this limitation introduces new matter not found in the disclosure as originally filed.
Regarding claim 28, the newly added claim sets forth that the container is adapted to hold the pressured gas for about 5 – about 150 minutes which introduces new matter not found in the disclosure as originally filed.
Regarding claim 41, the language “wherein removal of said at least one nosepiece cover results in piercing said at least one open-ended nosepiece” (line 1-2) lacks written description in the disclosure.  The embodiment being currently claimed is shown in Figs. 10-12 and 14 and the nosepiece cover is element 20 and the written description does not provide adequate support for how removal of this cover pierces the nosepiece.
Regarding claim 42, the newly added claim includes a nosepiece puncturing member which pierces the nosepiece to provide the fluid discharging outlet; however, this limitation introduces new matter not found in the disclosure as originally filed.
Regarding claim 51, the newly added claim includes a mixing mechanism which introduces new matter not found in the disclosure as originally filed.  The only mentioning of a mixing mechanism is described in regards to Fig. 5 and this embodiment/figure does not appear to be compatible/applicable to the currently claimed embodiment shown in Figs. 10-12 and 14.
Regarding claim 52, the newly added claim introduces new matter not found in the disclosure as originally filed in subsections c), d), e), h), k), and l).

Regarding claim 55, the newly added claim introduces new matter as there does not appear to be any disclosure regarding the at least one valve not being reconfigurable as claimed.
Regarding claim 59, the newly added claim introduces new matter as there does not appear to be any disclosure regarding the at least one valve not being reconfigurable as claimed.
All claims not addressed above are rejected based on dependency on a rejected claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 17-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “said body cavity” (line 8) is unclear as line 2 sets forth the possibility of plural body cavities with the language “at least one body cavity” and it is unclear if the language in line 8 is referring to all of or a particular subset of the possible plural body cavities.  Examiner suggests amending to read –said at least one body cavity--.

Regarding claim 1, the language “said open-ended nosepiece” (line 22-23) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 22-23 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 1, the language “said chamber” (line 32) is unclear as line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 32 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Regarding claim 1, the language “said fluid discharging outlet port” (line 33) is unclear as line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language in line 33 is referring to all of or a particular subset of the possible plural outlet ports.  Examiner suggests amending to read –said at least one fluid discharging outlet port--.
Regarding claim 1, the language “said substances” (line 32-33) is unclear as line 2 only positively claims a singular substance (see the language “at least one substance”) and it is unclear if Applicant is intending to claim a substances singular, or plural substances.  Examiner suggests amending to read –said at least one substance--.
Regarding claim 1, the language “said chamber” (line 47) is unclear as line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language 
Regarding claim 1, the language “said sealing member” (line 49-50) is unclear as line 46 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is unclear if the language in line 49-50 is referring to all of or a particular subset of the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.
Regarding claim 1, the language “said chamber containing said Vgas of pressurized gas at least said predetermined pressure” (line 47) is unclear as the examiner cannot ascertain the meaning of this limitation.
Regarding claim 1, the language “said sealing member” (line 52-53) is unclear as line 46 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is unclear if the language in line 52-53 is referring to all of or a particular subset of the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.
Regarding claim 1, the language “said chamber” (line 53) is unclear as line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 53 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Regarding claim 1, the language “said chamber” (line 55) is unclear as line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 55 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Regarding claim 5, the language “said valve” (line 3, 5, and 6, three instances total) is unclear as claim 1 line 14 sets forth the possibility of plural valves with the language “at least one valve” and it is 
Claim 11 recites the limitation "said open end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the language “diameter Dout [mm] being opposingly located to said open end” (line 7-8) is unclear as the examiner cannot ascertain the meaning of this limitation.
Regarding claim 11, the language “said open-ended nosepiece” (line 6) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 6 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 11, the language “said open-ended nosepiece” (line 8) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 8 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 11, the language “said open-ended nosepiece” (line 18-19) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 18-19 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Claim 11 recites the limitation "said predetermined amount Vsub" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Note that line 1 sets forth a predetermined volume Vsub and not a predetermined amount.  This language is also found in line 22, 39; claim 12 line 3, 7, 11, 13, 19, 28; claim 13 line 11, and 16; claim 50 line 1-2.
Regarding claim 11, the language “said valve” (line 21) is unclear as line 15 sets forth the possibility of plural valves with the language “at least one valve” and it is unclear if the language in line 
Regarding claim 11, the language “said open-ended nosepiece” (line 22-23) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 22-23 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 11, the language “said open-ended nosepiece” (line 34) is unclear as line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language in line 34 is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 11, the language “said chamber” (line 37) is unclear as line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 37 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Claim 11 recites the limitation "said predetermined volume Vgas" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  Note this language is also found in line 40.
Regarding claim 11, the language “said body cavity” (line 41) is unclear as line 2 sets forth the possibility of plural body cavities with the language “at least one body cavity” and it is unclear if the language in line 41 is referring to all of or a particular subset of the possible plural body cavities.  Examiner suggests amending to read –said at least one body cavity--.
Regarding claim 11, the language “said valve” (line 43) is unclear as line 15 sets forth the possibility of plural valves with the language “at least one valve” and it is unclear if the language in line 43 is referring to all of or a particular subset of the possible plural valves.  Examiner suggests amending to read –said at least one valve--.

Regarding claim 11, the language “said fluid discharging outlet port” (line 43-44) is unclear as line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language in line 43-44 is referring to all of or a particular subset of the possible plural outlet ports.  Examiner suggests amending to read –said at least one fluid discharging outlet port--.
Regarding claim 11, the language “said chamber” (line 51) is unclear as line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 51 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Claim 11 recites the limitation "said predetermined pressure" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the language “said sealing member” (line 53-54) is unclear as line 50 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is unclear if the language in line 53-54 is referring to all of or a particular subset of the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.
Regarding claim 11, the language “said sealing member” (line 57) is unclear as line 50 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is unclear if the language in line 57 is referring to all of or a particular subset of the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.

Regarding claim 11, the language “said chamber” (line 59) is unclear as line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language in line 59 is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Claim 12 recites the limitation "said treatment" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Note, claim 11 has been amended to remove the treatment which was set forth in the previous claims, thus this language in line 22 now lacks antecedent basis.  It is not clear if this is referring to other treatments set forth in claim 12.
Regarding claim 15, the language “said valve” (line 3, 5, and 6, three instances total) is unclear as claim 11 line 15 sets forth the possibility of plural valves with the language “at least one valve” and it is unclear if the language is referring to all of or a particular subset of the possible plural valves.  Examiner suggests amending to read –said at least one valve--.
Regarding claim 18, the claim is objected to as line 8 includes a period punctuation mark and MPEP 608.01(m) states that period may not be used in the claims except at the end of the claim and abbreviations.
Claim 23 recites the limitation "said coupling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the language “said fluid discharging port” (line 2) is unclear as line claim 1 line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language is referring to all of or a particular subset of the possible 
Regarding claim 26, the language “said fluid discharging port” (line 3) is unclear as line claim 1 line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language is referring to all of or a particular subset of the possible plural outlet ports.  Examiner suggests amending to read –said at least one fluid discharging outlet port--.
Regarding claim 27, the language “said open-ended nosepiece” (line 1) is unclear as claim 1 line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Claim 27 recites the limitation "said seal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, the language “said chamber” (line 2) is unclear as claim 1 line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Claim 34 recites the limitation "the longitudinal axis" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "said predetermined volume Vsub" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 34, the language “said body cavity” (line 4) is unclear as claim 1 line 2 sets forth the possibility of plural body cavities with the language “at least one body cavity” and it is unclear if the 
Regarding claim 38, the language “said open-ended nosepiece” (line 2) is unclear as claim 1 line 4 sets forth the possibility of plural nosepieces with the language “at least one open-ended nosepiece” and it is unclear if the language is referring to all of or a particular subset of the possible plural nosepieces.  Examiner suggests amending to read –said at least one open-ended nosepiece--.
Regarding claim 41, the language “said fluid discharging port” (line 2-3) is unclear as line claim 1 line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language is referring to all of or a particular subset of the possible plural outlet ports.  Examiner suggests amending to read –said at least one fluid discharging outlet port--.
Regarding claim 42, the language “said fluid discharging port” (line 3) is unclear as line claim 1 line 7 sets forth the possibility of plural outlet ports with the language “at least one fluid discharging outlet port” and it is unclear if the language is referring to all of or a particular subset of the possible plural outlet ports.  Examiner suggests amending to read –said at least one fluid discharging outlet port--.
Regarding claim 44, the language “said chamber” (line 2) is unclear as claim 11 line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Claim 48 recites the limitation "the longitudinal axis" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 48, the language “said body cavity” (line 4) is unclear as claim 11 line 2 sets forth the possibility of plural body cavities with the language “at least one body cavity” and it is unclear 
Claim 52 recites the limitation "said pressure rate" in subsections b), c), and d) and the limitation “said amount rate dVsub/dtdeliver” in subsection f).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 52, the limitation set forth in subsection a) is unclear as it is not known what D represents as D has not been previously defined in the claims.
Regarding claim 52, the limitations set forth in subsections b), and c) is unclear as the examiner cannot ascertain the meaning of these limitations particularly as it relates to them going to infinity.
Regarding claim 52, the limitation set forth in subsection l) is unclear, in particular as to the period of time t going to 0.
Claim 53 recites the limitation "said pressure rate" in subsections b), c), and d) and the limitation “said amount rate dVsub/dtdeliver” in subsection f).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 53, the limitation set forth in subsection a) is unclear as it is not known what D represents as D has not been previously defined in the claims.
Regarding claim 53, the limitations set forth in subsections b), and c) is unclear as the examiner cannot ascertain the meaning of these limitations particularly as it relates to them going to infinity.
Regarding claim 53, the limitation set forth in subsection l) is unclear, in particular as to the period of time t going to 0.
Regarding claim 54, the language “said chamber” (line 2) is unclear as claim 1 line 12 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.

Regarding claim 58, the language “said chamber” (line 1) is unclear as claim 11 line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
Regarding claim 61, the language “said chamber” (line 8, two instances) is unclear as claim 11 line 13 sets forth the possibility of plural chambers with the language “at least one chamber” and it is unclear if the language is referring to all of or a particular subset of the possible plural chambers.  Examiner suggests amending to read –said at least one chamber--.
All claims not addressed above are rejected based on dependency on a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mixing mechanism configured to mix in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 23-28, 30, 34, 51-52, 54-55, 57, 12, 15, 38, 41-42, 44, 48, 53, 58-59, and 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 7-10, 21-22, 29, 31-33, 35, 56, 13-14, 17-20, 36-37, 39-40, 43, 45-47, 49-50, and 60 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Allowance
When read in light of the limitations of the claimed device and method for delivering a predetermined amount/volume of at least one substance to at least one body cavity of a subject, the prior art does not disclose, either alone or suggest in combination, a device including at least one open-ended nosepiece enclosing an amount of the substance and having at least one fluid discharging outlet port configured for placement in proximity to the body cavity, a base including at least one chamber configured to confine pressurized gas at a volume and predetermined pressure, at least one valve in communication with the base and the chamber and having an active and an inactive configuration and being reconfigurable from the inactive to the active configuration within a predetermined period of time dt, the volume of pressurized gas releasable upon reconfiguration to the active configuration and enters the nosepiece to entrain the substance and exit via the discharge outlet, wherein the valve includes at least one sealing member adapted to seal the chamber containing the pressurized gas at the predetermined pressure, the base including an air chamber gate interconnected to the sealing member, 
The closest prior art references of record are: Shahaf (WO 2013/128447), Shahaf et al. (2013/0180524), Price et al. (2006/0213514), Djupesland et al. (2015/0144129), Nilsson et al. (2006/0067911), and Tsutsui (2007/0060868).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 1 and 11 without impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/COLIN W STUART/Primary Examiner, Art Unit 3785